IN THE SUPREME COURT OF THE STATE OF NEVADA


YUXIA ZHANG,                                             No. 83801
                          Appellant,
              vs.                                                FILED
THE STATE OF NEVADA,
                          Respondent.                            DEC 0 3 2021
                                                               ELIZABETH   BROWN
                                                             CLEsšè SU      E COURT
                                                            BY
                      ORDER DISMISSING APPEAL

            This is a pro se appeal challenging a district court order setting
a briefing schedule and hearing. Eighth Judicial District Court, Clark
County; Cristina D. Silva, Judge.
            Because no statute or court rule permits an appeal from an
order setting a briefing schedule and hearing in a criminal matter, we lack
jurisdiction to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792
P.2d 1133, 1135 (1990). Accordingly, we
            ORDER this appeal DISMISSED.




                        "S1606.146%full'N.
                          arraguirre


      Á4isai-.0
Stiglich                                    Silver



cc:   Hon. Cristina D. Silva, District Judge
      Yuxia Zhang
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk